

115 S377 IS: Trafficking In Persons Report Integrity Act
U.S. Senate
2017-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 377IN THE SENATE OF THE UNITED STATESFebruary 14, 2017Mr. Menendez (for himself, Mr. Rubio, Mr. Kaine, and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo amend the Trafficking Victims Protection Act of 2000 to clarify report dates, modify the
			 criteria for determinations of whether countries are meeting the minimum
			 standards for elimination of trafficking, and highlight the importance of
			 concrete actions by countries to eliminate trafficking, and for other
			 purposes.
	
		1.Short title
 This Act may be cited as the Trafficking In Persons Report Integrity Act.
 2.DefinitionsSection 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102) is amended— (1)by redesignating paragraphs (5) through (15) as paragraphs (7) through (17), respectively;
 (2)by inserting after paragraph (4) the following:  (5)Concrete actionsThe term concrete actions means any of the following actions that demonstrably improve the condition of a substantial number of victims of human trafficking and persons vulnerable to human trafficking:
 (A)Enforcement actions taken. (B)Investigations actively underway.
 (C)Prosecutions conducted. (D)Convictions attained.
 (E)Training provided. (F)Programs and partnerships actively underway.
 (G)Victim services offered, including immigration services and restitution. (H)The amount of money the government in question has committed to the actions described in subparagraphs (A) through (G).
 (I)An assessment of the impact of such actions on the prevalence of human trafficking in the country. (6)Credible evidenceThe term credible evidence means information relied upon by the Department of State to make determinations relating to the provisions set forth in this division, including—
 (A)reports by the Department of State; (B)reports of other Federal agencies, including the Department of Labor’s List of Goods Produced by Child Labor or Forced Labor and List of Products Produced by Forced Labor or Indentured Child Labor;
 (C)documentation provided by a foreign country, including copies of relevant laws, regulations, policies adopted or modified, enforcement actions taken and judicial proceedings, training conducted, consultations conducted, programs and partnerships launched, and services provided;
 (D)materials developed by civil society organizations; (E)information from survivors of human trafficking, vulnerable persons, and whistleblowers;
 (F)all relevant media and academic reports that, in light of reason and common sense, are worthy of belief; and
 (G)information developed by multilateral institutions.; and (3)in paragraph (10), as redesignated—
 (A)in the paragraph heading, by striking nontrade-related and inserting non-anti-human trafficking related; (B)in the matter preceding subparagraph (A), by striking nontrade-related and inserting non-anti-human trafficking related; and
 (C)in subparagraph (A)(ix), by striking trade-related and inserting anti-human trafficking-related. 3.Minimum standards for the elimination of traffickingSection 108(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7106(b)) is amended—
 (1)in paragraph (1)— (A)by inserting and without bias after vigorously; and
 (B)by striking if the government and inserting the following: “if—  (A)the government;
 (C)by striking such acts and the Secretary and inserting the following: “such acts;  (B)the Secretary; and
 (D)by striking such data. and inserting the following: “such data; and  (C)the Secretary has submitted copies of such data and a description of such good faith efforts to collect such data to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.; and
 (2)in paragraph (7)— (A)by inserting and without bias after vigorously;
 (B)by inserting or enable after condone; and (C)by striking if the government and inserting the following: “if—
					
 (A)the government; (D)by striking such acts and the Secretary and inserting the following: “such acts;
					
 (B)the Secretary; and (E)by striking such data. and inserting the following: “such data; and
					
 (C)the Secretary has submitted copies of such data and a description of such good faith efforts to collect such data to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.; and
 (3)by adding at the end the following:
				
 (13)Whether the government of the country— (A)sponsors or otherwise facilitates forced labor; or
 (B)has policies that provide incentives for or otherwise support the participation in or facilitation of forced labor by officials at any level of government..
			4.Actions against governments failing to meet minimum standards
 (a)In generalSection 110 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107) is amended— (1)in subsection (a), by striking nontrade-related and inserting non-anti-human trafficking related; and
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)by striking The report should and inserting The report shall cover efforts and activities taking place during the period between April 1 of the year preceding the report and March 31 of the year in which the report is made, and should;
 (ii)in subparagraph (A), by inserting based only on concrete actions taken by the country during the reporting year after such standards; (iii)in subparagraph (B) by inserting based only on concrete actions taken by the country during the reporting year (excluding any commitments by the country to take additional future steps over the next year) after compliance;
 (iv)in subparagraph (C), by striking compliance; and inserting the following:  compliance, including all countries in which—
 (i)central government officials participate in or facilitate forced labor; and (ii)the central government maintains policies that provide incentives for or otherwise support the participation in or facilitation of force labor by officials at any level of government;;
 (v)in subparagraph (F), by striking and at the end; (vi)in subparagraph (G), by striking the period at the end and inserting ; and; and
 (vii)by adding at the end the following:  (H)for each country included in a different list than the country had been placed in the previous annual report, a detailed explanation of how the concrete actions (or lack of such actions) undertaken by the country during the previous reporting period contributed to such change, including a clear linkage between such actions and the minimum standards enumerated in section 108.;
 (B)in paragraph (2)— (i)in subparagraph (A)(iii)—
 (I)in subclause (I), by adding or at the end; (II)in subclause (II), by striking ; or and inserting a period; and
 (III)by striking subclause (III); (ii)in subparagraph (B), by striking the last annual report and inserting April 1 of the previous year;
 (iii)in subparagraph (D)— (I)in clause (i), by striking 2008, and all that follows and inserting—
								
 2008— (I)shall be included on the list of countries described in paragraph (1)(C); and
 (II)shall be required to meet the requirements specified in paragraph (1)(B) before the country may be removed from the list of countries described in paragraph (1)(C).;
 (II)in clause (ii)— (aa)by striking 2 years and inserting 1 year;
 (bb)in subclause (II), by striking and; (cc)in subclause (III), by striking the period at the end and inserting ; and; and
 (dd)by adding at the end the following:  (IV)the country has taken concrete actions to implement the principal recommendations of the most recent annual report on trafficking in persons with respect to that country.; and 
 (III)by adding at the end the following:  (iii)Written planThe Secretary of State shall endeavor to work with each country that receives a waiver under clause (ii) and with civil society organizations in each country to draft and implement a written plan described in such clause.; and
 (iv)in subparagraph (E), by striking shall provide and all that follows and inserting the following: “shall provide, on a publicly available website maintained by the Department of State—
							
 (i)a detailed description of the credible evidence supporting such determination; (ii)the written plan submitted by the country under subparagraph (D)(ii)(I); and
 (iii)supporting documentation providing credible evidence of— (I)each concrete action by the country to bring itself into compliance with the minimum standards for the elimination of trafficking, including copies of relevant laws or regulations adopted or modified; and
 (II)any actions taken by that country to enforce the minimum standards for the elimination of trafficking, as appropriate.;
 (C)in paragraph (3)— (i)in subparagraph (B), by striking and at the end;
 (ii)in subparagraph (C), by striking the period at the end and inserting a semicolon; and (iii)by adding at the end the following:
							
 (D)the extent to which the government of the country is devoting sufficient budgetary resources— (i)to investigate and prosecute acts of severe trafficking in persons;
 (ii)to convict and sentence persons responsible for such acts; and (iii)to obtain restitution for victims of human trafficking;
 (E)the extent to which the government of the country is devoting sufficient budgetary resources— (i)to protect and rehabilitate victims of trafficking in persons; and
 (ii)to prevent trafficking in persons; (F)the extent to which the government of the country has consulted with domestic and international civil society organizations to improve the provision of services to victims of trafficking in persons; and
 (G)whether— (i)government officials participate in or facilitate forced labor and human trafficking; and
 (ii)the government maintains policies that provide incentives for or otherwise support the participation in or facilitation of forced labor and human trafficking by officials at any level of government.; and
 (D)by adding at the end the following:  (4)Special rule for changes in certain determinationsNot later than 90 days after the submission of each annual report under paragraph (1), the Secretary of State shall submit a detailed description of the credible evidence supporting a change in listing of a country, accompanied by copies of documents providing such evidence, as appropriate, to the appropriate congressional committees not later than 90 days after the submission of that report if—
 (A)a country is included on a list of countries described in paragraph (1)(C) in an annual report submitted in calendar year 2015 or in any calendar year thereafter; and
 (B)in the annual report submitted in the next calendar year, the country is listed on a list of countries described in paragraph (1)(B).
 (5)Written planThe Secretary of State shall endeavor to work with each country that has been listed pursuant to paragraph (1)(C) in the most recent annual report and civil society organizations to draft and implement the written plan described in paragraph (2)(D)(ii)..
 (b)Limitation of waiver authoritySection 110(d) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(d)) is amended— (1)in paragraph (1)—
 (A)in the paragraph heading, by striking nontrade-related and inserting non-anti-human trafficking related; (B)by striking subparagraph (B);
 (C)in subparagraph (A)— (i)in clause (i)—
 (I)by striking (i); and (II)by striking nontrade-related and inserting non-anti-human trafficking related; and
 (ii)by redesignating clause (ii) as subparagraph (B); and (D)in subparagraph (B), as redesignated, by striking nontrade-related and inserting non-anti-human trafficking related;
 (2)in paragraph (4)— (A)by striking nontrade-related and inserting non-anti-human trafficking related; and
 (B)by striking or the multilateral assistance described in paragraph (1)(B), or both,; and (3)in paragraph (5)(A)—
 (A)in clause (i)— (i)by striking nontrade-related and inserting non-anti-human trafficking related; and
 (ii)by adding or at the end; (B)by striking clause (ii); and
 (C)by redesignating clause (iii) as clause (ii); and (c)Subsequent waiver authoritySection 110(f) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(f)) is amended by inserting and has submitted a report to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that describes in detail the credible evidence that the country has taken concrete actions to implement the principal recommendations of the most recent annual report on trafficking in persons with respect to that country and includes copies of relevant documents after government of a country.
			5.United States opposition to any action by certain multilateral development banks that does
			 not require the recipient government to work to eliminate human
			 trafficking
 (a)DefinitionsIn this section— (1)the term human trafficking risk assessment means an assessment of—
 (A)the magnitude and modalities of trafficking in persons in the borrower country, including in areas directly affected by the project;
 (B)the expected impact of the proposed loan, project, agreement, memorandum, instrument, plan, or other program on trafficking in persons in the borrower country, including in areas directly affected by the project;
 (C)whether the borrower country protects and provide services for victims of trafficking in persons; (D)whether the borrower country vigorously and without bias investigates and prosecutes acts of trafficking in persons;
 (E)whether the borrower country has adopted effective measures to prevent trafficking in persons;
 (F)whether the government of the borrower country— (i)sponsors or otherwise facilitates forced labor; or
 (ii)has policies that provide incentives for, or otherwise support the participation in or facilitation of, forced labor by officials at any level of government;
 (G)recommended anti-human trafficking actions to be undertaken as part of the proposed loan, project, agreement, memorandum, instrument, plan, or other program;
 (H)efforts undertaken by the multilateral development bank to ensure that products and services procured for the proposed loan, project, agreement, memorandum, instrument, plan, or other program are free of forced labor;
 (I)grant funding made available by the multilateral development bank for civil society organizations to apply to monitor, implement, or evaluate anti-human trafficking actions undertaken as part of the proposed loan, project, agreement, memorandum, instrument, plan, or other program;
 (J)academic and civil society analyses of human trafficking in the borrower country; and (K)other factors relevant to human trafficking in the borrower country.
 (2)the term multilateral development bank includes— (A)the International Bank for Reconstruction and Development;
 (B)the European Bank for Reconstruction and Development; (C)the International Development Association;
 (D)the International Finance Corporation; (E)the Multilateral Investment Guarantee Agency;
 (F)the Inter-American Development Bank; (G)the Inter-American Investment Corporation;
 (H)the Asian Development Bank; (I)the African Development Bank; and
 (J)the African Development Fund. (b)RequirementsThe President shall instruct the United States Executive Director of each multilateral development bank—
 (1)to support the United States policy goal of advancing the cause of ending modern slavery and human trafficking, including by seeking to channel assistance toward countries other than countries whose governments—
 (A)do not fully comply with the minimum standards set forth in section 108(a) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7106(a)); and
 (B)are not making significant efforts to comply with such standards; (2)to use the voice and vote of the United States to oppose any loan, project, agreement, memorandum, instrument, plan, or other program (other than for humanitarian assistance, or for development assistance which directly addresses basic human needs, is not administered by the government of the country, and confers no benefit to that government) involving a country that is described in paragraph (1)(C) or (2)(A)(iii) of section 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)) (commonly known as Tier 3 Countries and Tier 2 Watch List Countries, respectively);
 (3)to encourage other nations to adopt policies that are consistent with paragraph (2); (4)to initiate discussions with the other executive directors of the respective multilateral development bank proposing that each such institution develop anti-human trafficking provisions in its project development, safeguards, procurement, and evaluation policies, taking into consideration the minimum standards set forth in section 108(a) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7106(a)), the Abolition of Forced Labour Convention, 1957, which was adopted by the International Labour Organisation in Geneva on June 25, 1957, and the Protocol to Prevent, Suppress, and Punish Trafficking in Persons, Especially Women and Children, Supplementing the United Nations Convention Against Transnational Organized Crime, which was adopted by the United Nations General Assembly on November, 15, 2000;
 (5)to seek, through discussions and negotiations with the other member countries of the multilateral development banks and with the management of such banks, the adoption of policies and procedures providing governmental agencies and interested members of the public of such member countries with access to human trafficking risk assessments that—
 (A)are made available to such governmental agencies and interested members of the public not later than 120 days before scheduled board action; and
 (B)encourage public participation in review of the relevant human trafficking risk information; and (6)to ensure that a human trafficking risk assessment, or a comprehensive summary of such assessment, accompanies loan proposals through the agency review process.
 (c)Waiver authorityThe President may waive the requirement described in subsection (b)(2) on a case-by-case basis with respect to an individual loan, project, agreement, memorandum, instrument, plan, or other program, if, not later than 120 days before the date on which the bank is scheduled to vote on such issue, the President submits a report to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that—
 (1)includes a determination by the President that the provision of a loan, project, agreement, memorandum, instrument, plan, or other assistance would promote the purposes of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.) or is otherwise in the national interest of the United States;
 (2)certifies that no assistance is intended to be received or used by any agency or official who has participated in, facilitated, or condoned a severe form of trafficking in persons;
 (3)certifies that the President has not granted a waiver to the country under section 110(d) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(d));
 (4)describes the concrete actions to combat human trafficking taken by the country since the release of the most recent annual report on trafficking in persons;
 (5)certifies that an assessment analyzing the human trafficking risks of the proposed project, agreement, memorandum, instrument, plan, or other assistance has been—
 (A)completed by the multilateral development bank; and (B)made available to the board of directors of the bank, affected groups, local civil society organizations, and the public; and
 (6)describes the actions taken by the Secretary of State to engage with the country on human trafficking.
 (d)Use of United States Government personnelThe Secretary of the Treasury, in consultation with the Secretary of State, the Attorney General, and the Administrator of the Agency for International Development, shall—
 (1)make available to the multilateral development banks, without charge, appropriate United States Government personnel and technical experts contracted by the United States Government to assist in—
 (A)developing anti-human trafficking provisions in project development, safeguards, procurement, and evaluation policies;
 (B)training institution staff in anti-human trafficking best practices; (C)providing advice on anti-human trafficking issues;
 (D)preparing human trafficking risk assessments; and (E)preparing documents for public release; and
 (2)encourage other member countries of such banks to provide similar assistance. (e)Reporting requirements (1)In generalNot later than July 1 of each year, the Secretary of the Treasury shall submit an annual report to the Chairman and Ranking Member of the Committee on Foreign Relations of the Senate and the Chairman and Ranking Member of the Committee on Foreign Affairs of the House of Representatives that describes all loans to Tier 3 Countries and Tier 2 Watch List Countries that were considered by the Board of Executive Directors of each multilateral development bank during the preceding 12-month reporting period.
 (2)ContentsEach report required under paragraph (1) shall— (A)include a list of all loans considered by the Board of Executive Directors of each multilateral development bank;
 (B)specify, with respect to each such loan— (i)the institution involved;
 (ii)the date of final action; (iii)the borrower;
 (iv)the amount; (v)the project or program;
 (vi)the vote of the United States Government; (vii)the reason for United States Government opposition, if any; and
 (viii)the final disposition of the loan; (C)indicate whether the United States has opposed any loan, financial assistance, or technical assistance to a country based upon the prevalence of human trafficking within such country;
 (D)indicate whether the United States has voted in favor of a loan, financial assistance, or technical assistance to a country with respect to which the United States had, in the preceding 2 years, opposed a loan, financial assistance, or technical assistance based upon a reduction of human trafficking within such country;
 (E)in cases in which the United States changed its voting position, regarding a loan, financial assistance, or technical assistance to a country, from opposition to support or from support to opposition based upon the response by the government of such country to human trafficking within such country—
 (i)indicate the policy considerations that were taken into account in the development of the United States voting position;
 (ii)indicate how the United States voted on all other loans, financial assistance, and technical assistance to such country during the preceding 2 years; and
 (iii)describe how the United States voting position relates to the overall United States Government policy on human trafficking in such country;
 (F)describe the efficacy of efforts by the United States to encourage consistent and timely human trafficking risk assessments of actions proposed to be taken by the multilateral development banks; and
 (G)describe the progress made by the multilateral development banks in developing and instituting anti-human trafficking provisions in project development, safeguards, procurement, and evaluation policies.